DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                             HYACINTH REID,
                                Appellant,

                                      v.

                        ROSE ACCEPTANCE, INC.,
                               Appellee.

                                No. 4D15-275

                                [July 15, 2015]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; George A. Shahood, Senior Judge; L.T. Case No.
562011CA000689.

  David S. Fabrikant of Law Office of David S. Fabrikant, P.A., Stuart, for
appellant.

  Nicholas R. Cavallaro of Gilbert Garcia Group, P.A., Tampa, for
appellee.

                           On Confession of Error

PER CURIAM.

    A homeowner appeals an order overruling objections to a foreclosure
sale and denying the motion to set aside the sale and vacate the Certificate
of Title issued by the Clerk. The appellee has filed a confession of error.
We therefore reverse the orders subject to this appeal and remand the case
to the trial court to vacate the Certificate of Title and the order overruling
the objections to the sale, and to conduct an evidentiary hearing on those
objections.

   Reversed and remanded.

STEVENSON, MAY and DAMOORGIAN, JJ., concur.

                            *          *          *

   Not final until disposition of timely filed motion for rehearing.